    CaseCase   7:20-cr-00224-PMH
           7-20Cr224    Document 41Document
                                      Filed in42
                                               NYSDFiled
                                                       on11/13/20  PagePage
                                                          11/13/2020     1 of 11 of 1
                                              U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York


                                                      United States District Courthouse
                                                Application  granted.
                                                      300 Quarropas      Defendant Nicholas and his counsel
                                                                     Street
                                                are excused    from
                                                      White Plains,   appearing
                                                                    New York 10601 at the status conference
                                                scheduled for 11/18/2020. The status conference will
                                                proceed  with respect
                                                      November        13,to2020
                                                                             defendant Cummings.
BY ECF
                                                SO ORDERED.
The Honorable Philip M. Halpern                 _______________________
United States District Judge                    Philip M. Halpern
Southern District of New York                   United States District Judge
500 Pearl Street
New York, New York 10007                        Dated: New York, New York
                                                       November 13, 2020
       Re:     United States v. Michael Nicholas, 20 Cr. 224 (PMH)

Dear Judge Halpern:

        The parties write jointly to update the Court of the status in this matter. At last pre-trial
conference in this case, the parties represented that an agreement in principle had been reached.
Since that time, counsel for defendant Michael Nicholas and the Government have ironed out
remaining issues. The parties expect to reach out to the Court in the near future about setting a
date for a plea in this matter. Given that the Mr. Nicholas expects to resolve the case—and ask
the Court for a plea date in the near future—the parties respectfully request that Mr. Nicholas and
his counsel be excused from appearing at the status conference set for November 18, 2020.

       The parties are happy to answer any other questions the Court may have on this matter.



                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                              By:     _________________
                                                      Shiva H. Logarajah
                                                      Assistant United States Attorney
                                                      Tel: 914-993-1918



Cc:    All Counsel (by ECF)
